Citation Nr: 1521443	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  08-357 48	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD), claimed as black lung disease.

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Board remanded the claims for additional development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Elevated cholesterol is a laboratory finding and not a chronic disability for VA compensation purposes.


CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1110, 1701 (West 2014); 38 C.F.R. §§ 3.303, (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here the Veteran was properly notified of the evidence he needed to supply and evidence VA would supply or assist in obtaining.  All pertinent evidence has been obtained and there is no pertinent evidence identified and available for review that has not been obtained.

The Veteran asserts that he has high cholesterol due to his service.  However, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Thus, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for high cholesterol is not warranted.


ORDER

Service connection for high cholesterol is denied.


REMAND

Additional development is necessary for the Veteran's claims of entitlement to service connection for a respiratory disorder.

The Veteran asserts that he has a current respiratory disorder that was incurred in, and has continued since service.   During the March 2015 Board hearing, the Veteran identified several outstanding treatment records pertaining to his respiratory disorder that have not been associated with the claims file.  Specifically, the Veteran reported that he received treatment from Dr. P. Fornas from 1991 to the present (the file only contains treatment records from Dr. P. Fornas dated from 2005 to 2011), Dr. Wise for the past 7 to 8 years, and Brooke Army Medical Center from 1991 to the present.  As steps have not yet been taken to obtain the above identified treatment records, a remand is necessary to attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a respiratory disorder from the Brooke Army Medical Center; and all such relevant records from any VA facility.

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a respiratory disorder from Dr. P. Fornas and Dr. Wise, dated from 1991 to the present.  See March 2015 Board Hearing Transcript.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims. All such notification must be documented in the claims file.

3.  If additional records are obtained reflecting earlier treatment, clinical history or etiology for pertinent disability, the claims file should be referred to the February 2013 VA examiner for an addendum opinion regarding whether COPD as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active duty.  

4.  Thereafter, readjudicate the claim. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

--
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


